   Case 2:20-mj-10059-MAH Document 16 Filed 03/17/20 Page 1 of 1 PageID: 42



                         UNITED STATES DISTRICT CouRT
                                                   for the
                                            District of New Jersey


    UNITED STATES OF AMERICA
                                      Plaint ff

                    V.

                                                                   Case No. 2:20-mj-10059-MAH-1
                  JOSE TORRES
                                     Defendant




                         ORDER APPOINTING FEDERAL PuBLIC DEFENDER



        The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

                It is on this   17     day of March            ,     2019,

        ORDERED that                  LISA M. MACK                      from the office of the federal Public

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.




                                                             EDWARD S. MEL
                                                             United States Magistrate Judge
